                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

RICHARD DOUGLAS HYATT                                                     PETITIONER
#309

v.                                4:20-cv-01433-BRW-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                                         RESPONDENT

                                      JUDGMENT

       Consistent with the Order that was entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is DISMISSED.

       IT IS SO ORDERED this 15th day of July 2021.



                                            Billy Roy Wilson__________________
                                            UNITED STATES DISTRICT JUDGE
